Case 4:18-cv-00247-ALM Document 213 Filed 09/11/20 Page 1 of 5 PageID #: 4850




                 IN THE UNITED STATES DISTRICT FOR THE
                      EASTERN DISTRICT OF TEXAS,
                           SHERMAN DIVISION

   JASON LEE VAN DYKE,             §
       Plaintiff,                  §
   v.                              §
                                   §
   THOMAS CHRISTOPHER              §                       NO. 4:18-CV-247-ALM
   RETZLAFF, a/k/a DEAN            §
   ANDERSON, d/b/a BV FILES, VIA   §
   VIEW FILES, L.L.C., and VIAVIEW §
   FILES,                          §
        Defendants                 §

 RETZLAFF’S REPLY IN SUPPORT OF HIS MOTION TO STRIKE VAN DYKE’S
   INCOMPETENT CONTROVERTING SUMMARY JUDGMENT EVIDENCE

         Retzlaff files this reply in support of his motion to strike Van Dyke’s

   incompetent summary judgment evidence (Doc. 209) offered to controvert

   Retzlaff’s motion for no-evidence summary judgment (Doc. 196).

                          I. ARGUMENT & AUTHORITIES

         1.     Retzlaff here replies only to Van Dyke’s arguments that the opinions

   expressed in Paragraph 5 of Van Dyke’s declaration (Doc. 206-1) are admissible

   lay opinions under FED. R. EVID. 701. As shown below, they are not. As to

   Retzlaff’s objections to Van Dyke’s other incompetent summary judgment

   evidence, Retzlaff stands on the earlier argument and authorities briefed in his

   motion. (Doc. 209.)

                A. Van Dyke’s Exhibit 1 (Doc. 206-1)—Paragraph 5

         2.     In his motion to strike (Doc. 209), Retzlaff contends Van Dyke’s

   testimony to opinions as to the identity of the authors of documents based on Van
Case 4:18-cv-00247-ALM Document 213 Filed 09/11/20 Page 2 of 5 PageID #: 4851




   Dyke’s claimed “familiarity” with writing styles are inadmissible. This is true

   because Van Dyke has neither been designated nor qualified as an expert on

   linguistic analysis or writing styles. (Doc. 209, ¶ 8(i).) Van Dyke responds that

   his testimony is admissible as lay opinions under FED. R. EVID. 701. (Doc. 212, ¶

   2.) Van Dyke is mistaken.

              3.          Lay opinion testimony is permitted when “it has the effect of

   describing something that the jurors could not otherwise experience for themselves

   by drawing upon the witness’s sensory and experiential observations that were

   made as a firsthand witness to a particular event.” U.S. v. Fulton, 837 F.3d 281,

   291 (3rd Cir. 2016). While opinion testimony that embraces an ultimate issue to be

   decided by the trier of fact is not per se inadmissible under Rule 704, such

   testimony is barred when its primary value is to dictate a certain conclusion. Id. at

   292. An opinion qualifies as “helpful” only if it aids or clarifies an issue that the

   jury would not otherwise be as competent to understand. Thus, where a witness is

   not in a better position than the jurors to form an opinion or make an inference, the

   witness’s opinion is inadmissible under Rule 701(b). U.S. v. Diaz-Arias, 717 F.3d

   1, 12 (1st Cir. 2013).

              If a handful of discrete facts form the basis of the opinion, the witness
              usually will be most helpful by stating those facts and allowing the
              jury to form its own opinion. This is especially true when a witness
              leaps from specific facts to an opinion on the ultimate issue.

   U.S. v. Phillips, 872 F.3d 803, 810 (6th Cir. 2017). “It will seldom be the case

   when a lay opinion on an ultimate issue will meet the test of being helpful to the

   trier of fact since the jury’s opinion is as good as the witness’s.” Id.


   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   2
Case 4:18-cv-00247-ALM Document 213 Filed 09/11/20 Page 3 of 5 PageID #: 4852




              4.          Van Dyke’s sensory and experiential observations regarding the

   content of documents he proffers with his response (Doc. 212) are not unique to

   Van Dyke. Any member of the jury can look at the documents and form his own

   opinion.           Accordingly, the Court should sustain Retzlaff’s objection to the

   incompetent opinion testimony in Paragraph 5 of Exhibit 1 (Doc. 216-1) and strike

   Paragraph 5.

                                                         III. CONCLUSION

              5.          For the various reasons specified above and in Retzlaff’s motion to

   strike Van Dyke’s incompetent summary judgment evidence, several specific

   paragraphs of Van Dyke’s declaration (Doc. 216-1) and Marquardt’s affidavit

   (Doc. 216-13) offered to controvert Retzlaff’s amended motion for no-evidence

   summary judgment (Doc. 196) are incompetent testimony. Van Dyke’s Exhibits 4

   and 8 are not properly authenticated, are inadmissible hearsay, or are irrelevant.

                                                              IV. PRAYER

              6.          Retzlaff prays that the Court sustain his objections to Van Dyke’s

   incompetent summary judgment evidence and strike the specified items. Retzlaff

   prays for such other and further relief, at law or in equity, as to which he shall

   show himself justly entitled.




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   3
Case 4:18-cv-00247-ALM Document 213 Filed 09/11/20 Page 4 of 5 PageID #: 4853




   Respectfully submitted,



   By:          /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL
   Texas Bar No. 00787386
   Federal ID #18465
   jdorrell@hanszenlaporte.com
   14201 Memorial Drive
   Houston, Texas 77079
   Telephone 713-522-9444
   FAX: 713-524-2580
   ATTORNEYS FOR DEFENDANT THOMAS RETZLAFF




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   4
Case 4:18-cv-00247-ALM Document 213 Filed 09/11/20 Page 5 of 5 PageID #: 4854




                                             CERTIFICATE OF SERVICE

          I certify that on         9-11       , 2020, the foregoing was electronically filed
   using the Court’s CM/ECF filing system, which will provide notice and a copy of this
   document to the following if a registered ECF filer in the United States District Court for
   the Eastern District of Texas, Sherman Division.

              Mr. Jason Lee Van Dyke
              Plaintiff, Pro Se
              P.O. Box 2618
              Decatur, Texas 76234
              Telephone: 940-305-9242
              jasonleevandyke@protonmail.com



              /s/ Jeffrey L. Dorrell
   JEFFREY L. DORRELL




   Van Dyke v. Retzlaff
              Retzlaff’s Reply in Support of Motion to Strike Van Dyke’s Incompetent Summary Judgment Evidence   5
